 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY HOSKINS,                                   No. 1: 17-cv-01133-DAD-SAB (PC)
12                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
13            v.
                                                         (Doc. No. 25)
14    L. NGYEN, et al.,
15                        Defendants.
16

17           Plaintiff Anthony Hoskins is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United
19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20           On March 11, 2019, the assigned magistrate judge issued findings and recommendations,
21   recommending that plaintiff’s motion seeking leave to file a second amended complaint (Doc.

22   No. 22) be denied. (Doc. No. 25.) Therein, the magistrate judge found that plaintiff’s motion

23   failed to satisfy either the standard under Federal Rule of Civil Procedure 16 or the more lenient

24   Rule 15 standard for seeking leave to amend. (Id. at 2–6.) The findings and recommendations

25   were served on plaintiff and contained notice that any objections thereto were to be filed within

26   fourteen days after service. (Id. at 7.) To date, plaintiff has not filed any objections, and the time

27   to do so has since passed.

28   /////
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings
 3   and recommendations to be supported by the record and by proper analysis.
 4          Accordingly:
 5          1.      The findings and recommendations issued on March 26, 2019 (Doc. No. 25) are
 6                  adopted in full;
 7          2.      Plaintiff’s motion to amend his complaint (Doc. No. 22) is denied; and
 8          3.      This action is referred back to the assigned magistrate judge for further
 9                  proceedings consistent with this order.
10
     IT IS SO ORDERED.
11

12
        Dated:     June 5, 2019
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
